                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       CENTRAL DIVISION



  KIRSTEN HUNTER,AS GUARDIAN AD                                    3:17-CV-03016-RAL
  LITEM OF HER MINOR CHILD,A.Q., AND
  ON HER OWN BEHALF,

                         Plaintiff,
                                                          OPINION AND ORDER GRANTING
          vs.                                                DSS DEFENDANTS' MOTION
                                                          FOR SUMMARY JUDGMENT AND
'SOUTH DAKOTA DEPT. OF SOCIAL                                GRANTING IN PART AVERA
 SERVICES,LYNN VALENTI, HER                                   DEFENDANTS' MOTION
 PERSONAL AND OFFICIAL CAPACITY;                             FOR SUMMARY JUDGMENT
 VIRGENA WEISELER,IN HER PERSONAL
 AND OFFICIAL CAPACITY; MATT
 OPBROECK,IN HIS PERSONAL AND
  OFFICIAL CAPACITY; KATIE ROCHELLE,
  IN HER PERSONAL AND OFFICIAL
  CAPACITY; TERESA CASS,IN HER
  PERSONAL AND OFFICIAL CAPACITY;
  DOE DEFENDANTS 1^,AVERA ST.
  MARY'S HOSPITAL,

                         Defendants.



        Plaintiff Kristen Hunter,' individually and as guardian ad litem for her minor son A.Q.,
 filed this action under 42 U.S.C.§§ 1983 and 1985 alleging that the Defendants—^the South Dakota

 Department of Social Services, Lynne Valenti, Virgena Wieseler, and Matt Opbroek (collectively

 DSS Defendants) and Avera St. Mary's Hospital, Teresa Cass, Katie Rochelle, and Doe

 Defendants 1-4 (collectively Avera Defendants)—^violated her and her son's rights under the

 Fourth Amendment, Fifth Amendment, and Due Process Clause of the Fourteenth Amendment.



'This Court refers to Plaintiff Kristen Hunter as "Hunter" when referencing her actions and
 statements, but as "Plaintiff' when referencing her claims on behalf of her minor son and herself.
                                                 1
Doc. 12 at ]f 1. The DSS Defendants have filed a motion for summary judgment based upon the

merits and on qualified immunity. Doc. 25. The Avera Defendants have filed a motion for

summaryjudgment based upon the claim that they are not state aetors. Doc. 29. This Court held

oral argument on the motions on February 20, 2019. Doe. 66. For the reasons explained below,

this Court grants DSS Defendants' motion for siunmaryjudgment and grants in part and denies in

part Avera Defendants' motion for summaryjudgment.

I. Summary Judgment Standard

        Under Rule 56(a)ofthe Federal Rules of Civil Procedure, summaryjudgment is proper "if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law." Fed. R. Civ. P. 56(a). Rule 56(a) places the burden initially on

the moving party to establish the absence of a genuine issue of material fact and entitlement to

judgment as a matter oflaw. Fed. R. Civ. P. 56(a); see also Celotex Com,v. Catrett. 477 U.S. 317,

322-23 (1986). Once the moving party has met that burden, the nonmoving party must establish

that a material fact is genuinely disputed either by "citing to particular parts of materials in the

record" or by "showing that the materials cited do not establish the absence . . . of a genuine

dispute." Fed. R. Civ. P. 56(c)(1)(A),(B); Gacek v. Owens & Minor Distribution. Inc.. 666 F.3d

1142, 1145-46 (8th Cir. 2012); see also Moslev v. Citv of Northwoods. 415 F.3d 908, 910 (8th

Cir. 2005) (stating that nonmovant may not merely rely on allegations or denials). A party

opposing a properly supported motion for summary judgment may not rest upon mere allegations

or denials in his pleading, but must set forth specific facts showing that there is a genuine issue for

trial. Gacek. 666 F.3d at 1145. In ruling on a motion for summary judgment, the facts and

inferences fairly drawn from those facts are "viewed in the light most favorable to the party
opposing the motion." Matsushita Elec. Indus. Co. v. Zenith Radio Corp.. 475 U.S. 574, 587-88

(1986)(quoting United States v. Diebold. Inc.. 369 U.S. 654,655 (1962)).

n. Fact Not Subject to Genuine Dispute^

        During February 2017, Hunter, her three-year-old son, A.Q., her five-year-old daughter,

and her boyfriend, Jeffiy Stanley (Stanley), lived together in Pierre, South Dakota. Doc. 27 at ]f

11; Doc. 42 at ][ 11, Doc. 31 at^ 1-2; Doc. 39 at^1-2. Stanley was on state probation and, as

part ofconditions ofprobation, he was required to submit to urinalysis tests. Doc.27 at^ 11; Doc.

42 at^ 11; Doc. 31 at^4; Doc. 39 at^4. Stanley failed to show up to a meeting with his probation

officer Mina Bonhorst(Bonhorst) to provide a urine sample, so on February 22, 2017, Bonhorst

went to Stanley's home. Doc. 31 at ^ 4; Doc. 39 at ]f 4. Stanley answered the door and admitted

to having smoked methamphetamine and marijuana with Hunter the prior morning. Doc. 31 at ^

5; Doc. 39 at ^ 5. Stanley stated that Hunter was not feeling well after using. Doc. 31 at 6; Doc.

39 at ^ 6. When law enforcement arrived at Stanley's home. Hunter appeared disheveled and

would not make eye contact. Doc. 31 at ]f 7; Doc. 39 at Tf 7. As a result of law enforcement's

observations and Stanley's admissions, law enforcement suspected Hunter of being under the

influence of methamphetamine "or something else during that time." Doc. 31 at 8; Doc. 39 at ^

8. Later that day, Stanley provided a urinalysis that tested positive for marijuana and was arrested.




^ This Court takes the facts in the light most favorable to Plaintiff as the nonmoving party and
draws the facts primarily firom the portions ofDefendants' the South Dakota Department of Social
Services, Lynne Valenti, Virgena Wieseler, and Mat Opbroek's Statement of Undisputed Material
Facts in Support ofMotion for Summary Judgment,Doc.27,and the Avera Defendants' Statement
of Undisputed Material Facts, Doc. 31, that were not genuinely disputed in Plaintiffs' Response to
DSS Defendants' Statement of Undisputed Facts and Statement of Genuinely Disputed Issues of
Material Facts that Preclude Summary Judgment, Doc. 42, and Plaintiffs' Response to Avera
Defendants' Statement of Undisputed Material Facts and Statement of Genuinely Disputed Issues
of Material Facts that Preclude Summary Judgment, Doc. 39.
Doc. 27 at ^ 11; Doc. 42 at ^ 11. Hunter learned that Stanley was going to be placed in jail for a

probation violation. Doc. 31 at ^ 9; Doc. 39 at ^ 9; Doc. 28-2 at 3.

         That same day, based on comments by Stanley, Bonborst made a report to Child Protective

Services(CPS), a division ofthe South Dakota Department of Social Services(DSS), of possible

neglect concerning Hunter's two children. Doc. 27 atf 12; Doc.42 at Tf 12; Doc.28-1 at 1. Family

service specialist Mat Opbroek(Opbroek)was assigned to investigate Bonborst's report. Doc. 27

at 13; Doc. 42 at ^ 13; Doc. 31 at 3; Doc. 39 at ]f 3. At approximately 4:30 p.m., Opbroek and

a CPS supervisor lyvonne Jewett met with Pierre police officers to perform a welfare check at

Hunter's residence. Doc. 27 at^ 14; Doc.42 at ^ 14; Doc. 31 at^ 10; Doc. 39 at Tf 10. During the

welfare check. Hunter admitted that she bad used drugs while her children were present in the

home but said she did not use drugs while in the same room as the children.^ Doc.27 at 15; Doc.

42 at    15. Hunter admitted to using metbampbetamine four days before the welfare check and

showed law enforcement where she injected metbampbetamine into her arm. Doc.27 at If 16; Doc.

42 at If 16.    Hunter voluntarily provided a urine sample which field tested positive for

metbampbetamine and marijuana.'^ Doc. 27 at If 17; Doc. 42 at If 17; Doc. 31 at If 11; Doc. 39 at If
11.




^ This Court is taking Hunter's account of what she said as true here. Doc. 39 at If 12; Doc. 28-2
at 3. Avera Defendants dispute that Hunter did not use drugs in the same room as her children.
Doc. 31 at If 12; Doc. 28-2 at 27, but this fact is not material to whether summaryjudgment should
enter.
  Based on law enforcement's investigation on February 22, 2017, Hunter was indicted and
charged with possession of a controlled substance, a class 5 felony, and contributing to the abuse,
neglect, and delinquency of a child under SDCL § 26-9-1, which is a class 1 misdemeanor. Doc.
27 at f 53; Doc. 42 at Tf 53. Hunter pleaded guilty to both charges and received a suspended
sentence conditioned on her completion of the drug court program. Doc. 27 at ]f 54; Doc. 42 at ^
54.
         While at Hunter's residence, Opbroek observed drug paraphernalia where the children

  could get to it, and law enforcement informed Opbroek that there were drugs in the house. Doc.

  27 at^ 18; Doc. 42 at^ 18; Doc. 31 at^ 19; Doc. 39 at ^ 19. Opbroek determined that Hunter was

  still under the influence of drugs and thus unable to care for her children by herself, which

  constituted a present danger to the children. Doc.27 at^ 19; Doc.42 at Tf 19; Doc. 31 at 13; Doc.

  39 at ^ 13. Opbroek also noted the presence of a knife impaled in the door frame when he first

  walked into Hunter's residence, which gave him further concerns for the children's safety. Doc.

  31 at f 20; Doc. 39 at ]f 20. Opbroek did not believe that the potential danger from exposure to

  methamphetamine was sufficient to have the children screened the night of February 22, 2017.

  Doc. 27 at ^ 21; Doc. 42 at 21. Hunter and Opbroek agreed to a present danger plan involving a

  neighbor named Margaret Rogers (Rogers). Doc. 27 at ^ 20; Doc. 42 at ^ 20. Rogers agreed to

 help monitor Hunter thereafter.^ Doc. 27 at ^ 20; Doc. 42 at ^ 20.

         On February 23, 2017, Opbroek ordered Hunter to get her children drug tested, and if she

 refused, Hunter "couldn't keep them." Doc. 39 at 115.^ Opbroek's expressed rationale for the

 drug screen was his concern that Hunter's children might have been exposed to drugs at some

 level, including possible ingestion. Doc. 27 at ^ 23; Doc. 42 at ^ 23. Opbroek believed that the




'Because Hunter is the party opposing summary judgment, this Court is taking as true Hunter's
 account that the children were never removed from her custody, citing to Opbroek's deposition
 where he states the children "were always in [Hunter]'s custody." Doc. 39 at ]f 14; Doc. 28-3 at
 22. Avera Defendants contend that the "children were removed from [Hunter]'s care and put into
 the temporary care of Margaret Rogers." Doc. 31 at If 14 (citing Doc. 28-3 at 7 where Opbroek
 states "[w]e were not able to find an individual that would be able to stay in the home to provide
 care for the children; so we did put the children with an individual that [Hunter] identified to care
 for the children.").
 ^ Opbroek testified on February 23,2017,that he requested Hunter to have a drug screen performed
 on her children and she agreed. Doc. 27 at ^f 22; Doc. 42 at ^ 22; Doc. 31 at Tf 15. In contrast,
 Hunter testified that Opbroek told her that she had to have her children drug tested or she would
 not be able to keep her children, and that is why she agreed. Doc. 27 at 122; Doc. 42 at 122.
  children could have been exposed to the drugs due to their ability to aecess to areas where drugs
  were kept. Doc. 31 at 17; Doc. 39 at f 17. Depending on the situation, DSS wants to know if

  children are in danger of aetual exposure to drugs and whether their parents' drug use is directly

  affecting the ehildren. Doc. 31 at Tf 16; Doc. 39 at 116.

          Hunter and Opbroek discussed having the drug screening performed at the Avera Clinic

  where Hunter had previously obtained healtheare. Doc.27 atf26;Doc.42 at^26. Hunter testified

  that she did not know of any other option besides having the children drug tested at the Avera

  Clinic.' Doc. 42 at ^ 25; Doc. 43-3 at 2; Doc. 31 at ^ 24; Doc. 39 at ^ 24. Opbroek told Hunter
  that he assumed the drug sereens would involve urinalysis, but Opbroek did not diseuss with

  Hunter how the medical provider would collect the samples used for the drug screens. Doc. 27 at

     24, 32; Doc. 42 at Iflf 24, 32.

          On February 24, 2017, Hunter contacted Opbroek to inform him that she wanted to go to

  Huron for Stanley's court hearing. Doe. 27 at Tf 28; Doc. 42 at 28; Doc. 31 at ^ 30; Doc. 39 at ]f

  30. Opbroek told Hunter to have the drug sereens for the ehildren completed before she left Pierre.

  Doe. 27 at 128; Doc. 42 at ][ 28. Opbroek wanted the drug screening eompleted before Hunter

  traveled to Huron to help him determine if there were any medical or health threats to Hunter's

  ehildren, ineluding exposure to drugs. Doe. 27 at ^ 29; Doc. 42 at Tf 29; Doc. 31 at 131; Doc. 39

  at^ 31. Hunter only agreed to have the drug screenings done because Opbroek said she would not

  be able to keep her children unless she had her ehildren submit to urinalysis.^ Doc. 42 at ]f 28;

  Doc. 32-1 at 2.




'DSS Defendants contend that Opbroek told Hunter that the drug sereens could be performed by
  her healthcare provider or by the South Dakota Child Assessment Center(CAC). Doc. 27 at ]f 25;
  Doc. 28-3 at 11; Doc. 31 at ^ 24; Doc. 39 at Tf 24. Avera Defendants eontend that Hunter chose to
  go to the Avera CUnic over the CAC. Doe. 31 at ^ 26.
  ^ As previously noted, this faet is disputed.
        Hunter called the Avera Clinic and tried to make the appointments for urinalysis for her

two children.^ Doc. 33-1 at 6. Hunter told the lady who answered the phone at the clinic that she

was requesting a urinalysis because CPS wanted one done. Doc. 33-1 at 6. The lady at the Avera

Clinic "didn't have any knowledge of it." Doe. 33-1 at 6. Hunter called Opbroek and recounted

her call to the Avera Clinic. Doe. 33-1 at 6. Opbroek called the Avera Clinic/" and then called

Hunter back and told her that he made the appointment and dropped offsome papers at the clinic.

Doc. 33-1 at 6.      The papers Opbroek dropped off were some blank versions of DSS's

methamphetamine medical charting form. Doe. 27 at ]f 31; Doc. 42 at 131; Doe. 31 at Tf 32; Doc.

39 at^ 32. Opbroek did not give any other documents to Avera and did not fill out any part ofthe

form. Doc. 27 at ]f 31; Doc. 42 at ^ 31. Opbroek verbally told someone^^ at the Avera Clinic that

CPS was requesting "a toxicology or a drug screening" of Hunter's children because they might

have been exposed to drugs. Doc. 27 at ^ 32; Doe. 42 at ]f 32. Opbroek requested that the results




"How the appointment with Avera Clinic was made is less than clear. Avera Defendants contend
that Opbroek was not involved in scheduling the drug screening with Avera, which was done
entirely by Hunter. Doc. 31 at Tf 28. However, Avera nurse Katie Rochelle's (Rochelle) own
deposition and Avera Defendants' statements ofundisputed facts show that Opbroek was involved,
to some degree, in making the appointment. Rochelle testified that she called Hunter after she
received a note from an internal Avera system to call Hunter to gather more information about
what was being requested. Doc. 31 at If 40; Doe. 39 at 140; Doc. 33-5 at 2. Rochelle then spoke
with Hunter and Hunter requested a urinalysis. Doe. 31 at |lf 40-41; Doc. 39 at ^ 40-41.
Rochelle testified that she subsequently called Opbroek who confirmed that Hunter was going to
have a drug screening completed at Avera Clinic. Doe. 31 at ^ 42; Doc. 39 at If 42. DSS
Defendants also contend that "Opbroek did not schedule the appointment for [Hunter]." Doc. 27
at ^ 30;^Doe. 28-3 at 28.
  Opbroek testified about this during the deposition as follows:
      Q. All right. So then after you have this phone call with Ms. Hunter, do you
       remember with any clarity, did you call the clinic or did the clinic call you about
       the drug screen?
       A. I don't recall, but in my notes it says that I contacted them.
Doe. 43-5 at 8.
^ ^ Rochelle testified in her deposition that she was the person Opbroek spoke to at the Clinic. Doc.
32-5 at 3.

                                                 7
 be sent to DSS via fax. Doe. 39 at 75; Doc. 33-5 at 3. Opbroek had no further contact with

 anyone from Avera Clinic or with Himter before the drug screening was performed. Doe. 27 at

33; Doc. 42 at ]f 33.

        Aroimd 11:00 a.m. on February 24, Katie Rochelle(Rochelle), a registered nurse in Avera

Clinic's pediatric department, called Teresa Cass(Cass), a pediatric nurse practitioner, about drug

screening Hunter's children. Doe. 31 at If 36; Doc. 39 at136;Doc. 32-5 at 5,8. Rochelle informed

Cass that Opbroek had told Hunter to get her children drug screened. Doc. 39 atf 37; Doe. 33-6

at 2. Cass then ordered the drug screen of Hunter's children. Doc. 31 at Tf 36; Doe. 39 at ^ 36.

Cass did not speak to Opbroek or anyone at DSS about Hunter's situation. Doc. 31 atf 37; Doc.

39 at ^ 37. Cass was not present at the clinic at the time. Doc. 39 at If 36; Doe. 33-6 at 2, 6, and

indeed was not scheduled to work that day and was out oftown. Doe. 32-6 at 2. There were two

other pediatricians working that day, but they did not order the tests. Doe. 40-5 at 7.

        On the Avera St. Mary's campus in Pierre, South Dakota, there are different departments

with different buildings. Doe. 40-5 at 3. The Child Assessment Center(CAC)is one department

located in a south building on the campus. Doe. 40-5 at 3. The CAC is a private agency funded

through grants, the National Children's Alliance, and other organizations. Doc. 40-5 at 5. The

CAC has an interagency agreement with DSS. Doc.40-5 at 6. Every month,the CAC has a multi-

disciplinary meeting involving the Department of Criminal Investigation, the Federal Bureau of

Investigation, the state's attorney's office, and a patient advocate. Doc. 40-5 at 6. Cass works

both for the CAC where she provides medical screening of children about 50 to 100 hours per year
and for Avera Clinic where she is a full time pediatric nurse practitioner. Doc. 32-6 at 3; Doe. 40-

5 at 6. Doc. 40-4 at 2.
         On the afternoon of February 24, 2017, Hunter went to Avera Clinie with her ehildren in

order to have both ofthem drug sereened. Doc. 31 at 35; Doc. 39 at 135; Doe. 31 at ]f 38; Doc.

39 at^ 38. According to Avera's Informed Consent Policy,"[a] written informed consent must be

obtained prior to any medical treatment being performed." Doc. 40-7 at 2. There is no evidence

that Hunter signed an informed consent document that day. Doc. 42 at ^ T. Hunter took her

ehildren to the lab area of Avera Clinie. Doe.27 at^ 34; Doe.42 at ^ 34; Doc. 31 at ]f 38; Doc. 39

at ^ 38. Hunter, her children, and a lab tech went into a private bathroom. Doe. 27 at 135; Doc.

42 at I 35. Hunter's daughter provided a urine sample by urinating into a specimen container

shaped like a hat.'^ Doe. 27 at ^ 35; Doe. 42 at If 35; Doe. 31 at ^f 38; Doc. 39 at ^ 38. Hunter's
son, A.Q., was not potty-trained. Doe. 27 at ^ 36; Doe. 42 at 136. A laboratory technician tried

to have A.Q. urinate into a specimen container shaped like a hat,but A.Q. would not urinate. Doc.

27 at 136; Doe. 42 at If 36; Doc. 31 at Tf 38; Doc. 39 at If 38.

        After A.Q. could not voluntarily produce a urine sample, the laboratory technician called

Rochelle, and Roehelle took Hunter and her children to the pediatrics department to perform a

catheterization on A.Q.^^ Doe.27 at ^ 38; Doc.42 at Tf 38; Doe. 31 at Tf 53; Doc. 39 at 153; Doe.
28-4 at 3-A. Hunter felt like they were "rushed over across the room to the other." Doe.
                                                                                     |   29 at

46; Doe. 40-2 at 3. Hunter helped hold down A.Q. while Rochelle performed the catheterization




  Hunter has not made any claims in this lawsuit on her daughter's behalf. Doe. 27 at ^ 35; Doc.
42 at Tf 35.
   Avera Defendants contend that Rochelle visited with Hunter about possible altematives to
catheterization, although Himter disputes this conversation took place. Doe. 31 at ^ 39; Doe. 39
at ^ 39. Rochelle testified that since A.Q. was not yet potty-trained, Roehelle informed Himter
that A.Q. could (1) wait at the clinie and try again;(2) go home and come back later;(3) have a
bag put around his privates and wait at the clinie; or(4)be catheterized. Doc. 31 at^44; Doe. 33-
5 at 2. She also testified that Hunter chose to have the catheterization done. Doe. 31 at 145; Doc.
33-5 at 2. Hunter testified that Roehelle did not discuss any other option besides catheterization
of A.Q. with her. Doe. 39 at ^f 39; Doc. 40-1 at 9.
procediire. Doc. 27 at ^38-39; Doc. 42 at T|Tf 38-39; Doc. 31 at ^ 55; Doc. 39 at ^ 55. The

procedure took a few minutes.      Doe. 31 at Tf 57; Doe. 39 at ]f 57. Upon eompletion of both

children's drug sereenings,Hunter stopped by the DSS offiee to inform Opbroek that the children's

drug screens had been completed and to complete paperwork related to setting up a present danger

plan involving Himter's mother. Doe. 31 at ^ 58; Doc. 39 at ^ 58.

        DSS has no official policy requiring eatheterization to obtain a urine sample from a ehild.

Doe. 27 at ]f 52; Doe. 42 at^ 52. Opbroek did not know a eatheter had been used to obtain a urine

sample from A.Q. until Hunter told him after the eatheterization had already oeeurred. Doe. 27 at

]f 49; Doe.42 at^49;Doe.31 at^60;Doc.39 at ]f 60. Opbroek testified that the situation involving

Hunter and her ehildren was the only case Opbroek had ever been involved with where Avera

Clinie eonducted and proeessed the drug sereening of children. Doc. 31 at 62; Doc. 39 at Tf 62.

DSS considers how urine samples are obtained to be a deeision best determined by the medieal

provider. Doc. 27 at^ 52; Doc.42 at ^ 52. CPS is not aware ofany other child being eatheterized

as a result of a drug sereening or health assessment requested by CPS. Doe. 27 at 51; Doe.42 at

1f51.

        Rochelle testified that the eatheterization was a medical procedure. Doc. 27 atf 40; Doc.

42 at Tf 40. Rochelle had eatheterized many ehildren before the procedure on A.Q. Doe. 27 at ^

39; Doe. 42 at ]f 39; Doe. 31 at ^ 49; Doc. 39 at f 49. A.Q.'s urine was subject to a drug screen

for an array ofintoxieating substanees. Doe. 27 at ^ 45; Doe. 42 at ^ 45. Roehelle was not aware

of a way to limit the drug screen to one substance sueh as methamphetamine. Doc. 27 at f 45;

Doc. 42 at]f 45.



  A.Q. developed a urinary tract infection after the eatheterization and reeeived medieal attention
during later visits. Doe. 27 at ^ 50; Doe. 42 at ^ 50. The infeetion resolved after a seeond eourse
of antibiotie medieation. Doe.27 atf 50; Doe. 42 at^ 50.
                                                10
        Rochelle understood Hunter to be the person who could make medical decisions for A.Q.

Doc. 27 at ^ 41; Doc. 42 at ^ 41. Opbroek was not consulted about how to collect urine samples

from Hunter's children at Avera Clinic and did not direct anyone to have A.Q. catheterized. Doc.

27 at^44; Doc.42 at^44. Rochelle testified that she made the decision to obtain the urine sample

by catheterization and did so because Hunter wanted to use that method of obtaining the sample.

Doc. 27 at ]|41; Doc. 42 at ^ 41. However, Hunter testified that she was given no other option to

avoid losing her children than to get them drug tested at Avera Clinic and that once A.Q. could not

produce voluntarily a urine sample, catheterization was presented as the lone option. Doc.42 at Tf

25; Doc. 43-3 at 2; Doc. 31 at ^ 24; Doc. 39 at ^ 24.

       On February 27, 2017, Cass learned that the results from the screening were in and called

Opbroek (and not Hunter) to inform CPS that the drug screens for both children were negative

concerning any intoxicating substances. Doc. 27 at 46; Doc. 42 at ^ 46; Doc. 31 at Tf 59; Doc.

39 at ^ 59; Doc. 33-6 at 7. On March 1,2017, Cass faxed to Opbroek(and not Hunter) a copy of

the medical toxicology results. Doc. 39 at ^ 59; Doc. 33-6 at 8. Avera did not use the DSS

methamphetamine medical charting form Opbroek dropped off and reported the results to CPS on

Avera's own form. Doc. 27 at ^ 46; Doc. 42 at ^ 46; Doc. 31 at ^ 33; Doc.
                                                                      |   39 at 33. Hunter

agreed to release her children's medical records to CPS. Doc. 27 at 27; Doc. 42 at ]f 27. Hunter

signed the medical release form authorizing DSS to access A.Q.'s medical records on April 6,

2017. Doc. 42 at Tf CC; Doc. 43-11. Opbroek used the results as part of his initial family




  Rochelle testified that Hunter could have stopped the catheterization if she had observed
anything that made her think using a catheter on A.Q. would be unsafe. Doc. 27 at 142; Doc. 42
at ^ 42. Rochelle testified that Opbroek had not asked her to keep Hunter at the clinic until A.Q.
provided a urine sample, and that she had no authority to keep Hunter from leaving the clinic
without providing a urine sample. Doc. 27 at Tf 43; Doc. 42 at ^ 43.

                                               11
assessment. Doc. 27 at ^ 47; Doc. 42 at ^ 47. Opbroek did not provide the drug screen results to

anyone else. Doc. 27 at ^ 47; Doc. 42 at ^ 47. Hunter stated that she did not learn the results of

the drug screening until September of2017. Doc. 28-2 at 27.

        Plaintiffs complaint contains four separate counts alleging violations of the Fourth

Amendment, Fifth Amendment, and Due Process Clause ofthe Fourteenth Amendment. Doc. 13

at If 1. Hunter seeks an order permanently enjoining the Defendants from catheterizing children

for any non-medical piurpose, compensatory and general damages, as well as attorney fees and

costs. Doc. 12 at       56-58. DSS Defendants and Avera Defendants have moved for summary

judgment on all claims. Docs. 25, 29.

III. Analysis

        A. Avera Defendants as State Actors


        Avera Defendants initially argue for summaryjudgment by asserting that they are not state

actors and thus not subject to a § 1983 claim because the catheterization of A.Q. was for a medical

purpose. Doc. 29 at 1. "Section 1983 imposes liability on anyone who, under color of state law,

deprives a person 'of any rights, privileges, or immunities secured by the Constitution and laws.'"

Blessing v. Freestone. 520 U.S. 329, 340 (1997)(citation omitted). "Private actors may incur

section 1983 liability only if they are willing participants in a joint action with public servants

acting imder color of state law." Johnson v. Outboard Marine Corp.. 172 F.3d 531, 536 (8th Cir.

1999) s^ Dennis v. Sparks. 449 U.S. 24, 27 (1980)(stating that a private actor is considered a

state actor if the private actor is a "willful participant in joint action with the State or its agents").

A person may fairly be said to be a state actor if they '"acted together with or . . . obtained

significant aid from state officials' in furtherance of the challenged action." Wickershfim y. City

of Columbia. 481 F.3d 591, 597(8th Cir. 2007)(quoting Lugar v. Edmondson Oil Co.. 457 U.S.



                                                   12
922,937(1982)). To establish liability under § 1983, a plaintiff"must establish, at the very least,
an agreement or meeting of the minds between the private and state aetors, and a eorresponding
violation of the plaintiffs' rights under the Constitution or laws of the United States." .Tohnsnu

172 F.3d at 536;s^ West v. Atkins. 487 U.S. 42,49(1988). State action exists "only when it can

be said that the State is responsible for the specific conduct of which the plaintiff complains."
Pariser v. Christian Health Care Svs.. Inc.. 816 F.2d 1248, 1252(8th Cir. 1987)(quoting Blum v.

Yaretskv. 457 U.S. 991, 1004 (1982)). "The traditional definition of acting under color of state

law requires that the defendant in a § 1983 action have exercised power 'possessed by virtue of

state law and made possible only because the wrongdoer is clothed with the authority of state

law.'" Parker v. Bover. 93 F.3d 445, 447-48 (8th Cir. 1996)(quoting West. 487 U.S. at 49).

Whether a defendant is a state actor is often a mixed question oflaw and fact. See Focus on the

Familv v. Pinellas Suneoast Transit Auth.. 344 F.3d 1263, 1276(11th Cir. 2003)(citing Lavne v.

SampleV. 627 F.2d 12, 13 (6th Cir. 1980)("Although in certain eases, it is possible to determine

the question whether a person acted under color of state law as a matter oflaw, there may remain

in some instances 'unanswered questions of fact regarding the proper characterization of the

actions' for the jury to decide.")).

       Hunter can show state action when a medical provider acts as an "investigative arm ofthe

State." Thomas v. Nationwide Children's Hosp.. 882 F.3d 608,616(6th Cir. 2018). This potential

hability for acting as "an investigative arm of the state" must be based on the medical provider's

own acts or failure to act and not based merely on respondent superior.    Smith v Tnslev's Inc..

499 F.3d 875, 880 (8th Cir. 2007)("A corporation acting under color of state law will be held

liable under section 1983 for imconstitutional policies, but will not be liable on a respondent

superior theory."). "A private corporation cannot be held liable rmder § 1983 for its employees'


                                               13
 deprivation of another's rights." Id. However, a private corporation may be liable under § 1983

if the injury alleged is the result of the corporation's policy or practice or if the corporation knew

 ofits employees' misconduct and failed to take steps to end the misconduct. Id

        For example, in Kia P. v. Mclntvre. 235 F.3d 749(2d Cir. 2000), the Second Circuit held

that a hospital, owned and administered by a private corporation, was a state actor when it was

acting as a "reporting and enforcement machinery for . . . a government agency charged with

detection and prevention of child abuse and neglect." Id at 756. In Kia P.. on March 27, 1993,

Kia went into labor and disclosed to the hospital that she had used crack cocaine in the past, was

HIV-positive, and had a history oftuberculosis and syphilis. Id at 752. When Kia's daughter was

bom later that day, the hospital was concemed about the absence of adequate prenatal care and

tested the newborn's urine for drugs, which preliminarily tested positive for methadone. Id The

hospital, as required by statute, reported to the New York City Child Welfare Administration

(CWA)that the newbom tested positive for methadone. Id at 756. Kia was discharged from the

hospital on March 29, 1993, but the hospital refused to discharge Kia's newbom daughter for two

reasons. Id at 752. First, the hospital believed the newbom had dmgs in her system because of

the positive test result and wanted to monitor her health for withdrawal. Id Second, the hospital

held the newbom in accordance with its own policy and CWA's "policies requiring that any child

under investigation by CWA not be released from the [hjospital without CWA permission." Id at

752-53. After the initial test came back positive, the hospital sent the newbom's urine sample to

an outside laboratory for confirmatory testing. Id at 753. On April 6 or 7, the hospital leamed

that the confirmation test found no dmgs in the newbom's urine. Id Subsequently, the hospital

cleared the baby for discharge. Id The Court held that all ofthese actions until April 6 or 7 were

"taken by the [hjospital in its capacity as a private provider ofmedical care and thus do not subject


                                                 14
the [hjospital to liability under § 1983." Id. at 756. However, the hospital did not release the

newborn until April 8 solely because CWA did not give the hospital permission to release the baby

untd April 8 because CWA had concerns about child abuse and child welfare. Id at 757. The

Second Circuit reasoned that holding the newborn after she was medically cleared on April 6 or 7

until April 8 subjected the hospital to liability under § 1983 as state actors during that time because

the baby was there "solely pending action by the CWA." Id

       Here, when viewing the evidence in the light most favorable to Hunter, Avera Clinic is not

a state actor. Plaintiff argues that Avera's CAC policies and contracts apply to the Avera Clinic

and constitute unconstitutional practice and procedure. This Court need not decided whether

CAC's policies and practices are unconstitutional. Any policies and interagency contracts CAC

has do not extend to Avera Clinic, nor is it Avera Clinic's practice to apply these policies. Unlike

the hospital in Kia P. whose policy directed that children not be released vmder certain

circumstances without the permission of CWA, Avera Clinic had no such policies related to

catheterization of children and DSS. Additionally, there is no evidence Avera Clinic knew of any

alleged employee misconduct and failed to correct the misconduct concerning catheterization of

children for DSS. No evidence has been presented that Avera Clinic had a pohcy or practice to

collect evidence for a state investigation by forcefully catheterizing children without parental

consent and without judicial approval. Summary judgment is granted for Avera Clinic on all

claims because Avera Clinic is not a state actor and cannot be held to be a state actor based merely

on respondeat superior principles.

       Hunter also alleges that Doe Defendants 1-4 who participated in the catheterization ofA.Q.

and were present at the hospital are state actors. Doc. 12 at ^ 24. No evidence has been presented

that Doe Defendants 1—4 knew anything about the DSS investigation or knew the purpose of the



                                                 15
urinalysis. There was no "meeting ofthe minds" between Doe Defendants 1-4 and DSS to eollect

evidence for the state, so Doe Defendants 1—4 are not state actors and any claims against Doe

Defendants 1-^ are dismissed. See Doe v. Tsai. No. CIV.08-1198 (DWF/AJB), 2010 WL

2605970, at *13 (D. Minn. June 22, 2010)(holding that no reasonable juror could conclude that

three nurses violated Plaintiffs' constitutional rights when they had limited involvement in the

physical examinations of the children), afPd sub nom. Doe ex rel. Thomas v. Tsai. 648 F.3d 584

(8th Cir. 2011).

       However, the same is not true for defendants Rochelle and Cass. Medical defendants can

become "state actors when the rationale behind their [treatment of a child] ceased to be medical

necessity and became solely the investigation of child abuse." Estiveme v. Esemio-Jenssen. 581

F. Supp. 2d 335, 345^6 (E.D.N.Y. 2008). Rochelle was not acting as a medical provider for

Hunter or A.Q. when retrieving a urine sample from A.Q. Hunter testified that she tried to schedule

the urinalysis but was not able to without DSS's help. If the urinalysis was for a medical purpose.

Hunter should have been able to schedule the appointment for her children to have the testing

preformed. Indeed, Opbroek called Avera Clinic to sueeessfully schedule the appointment,

advised Hunter of the appointment being made, and dropped off the DSS methamphetamine

medical charting form at the elinie. Although this methamphetamine medical charting form was

never used by Rochelle, Rochelle discussed the purpose of the appointment with Opbroek and

carried through with Opbroek's request to obtain urine samples, albeit using a catheter on A.Q.

without Opbroek's knowledge or direction.

       Rochelle argues that the catheteiization was for a medical purpose and testified that the

eatheterization was a medical procedure. However, Rochelle evidently did not perform the test

because A.Q. exhibited medical signs of drug ingestion. Rochelle did not check vitals or conduct



                                                16
any other evaluation of A.Q.        Doc. 40-4 at 9. Rochelle followed the directive from Opbroek

and tested A.Q.'s urine. Simply because catheterization is a medical procedure does not mean it

was done for medical reasons.          Tenenbaum v. Williams. 193 F.3d 581, 599 (2d Cir. 1999)

("During the examination of[the child]'to rule out[the possibility of] sexual abuse,' injuries might

have been found, and ifso we would surely expect them to have been treated. But that possibility

did not turn an investigative examination into one that is 'medically indicated' and designed for

treatment."). When viewing the facts in the light most favorable to Plaintiff, Rochelle is a state

actor because her actions were taken to collect evidence for the state.

        Cass is also a state actor. Rochelle communicated with Cass over the telephone that the

test was being performed because Opbroek bad told Hvmter to have her children drug screened.

Cass subsequently ordered the drug screen. On February 27, 2017, Cass became aware that the

results from the screening were in and, instead of calling Hunter, she called Opbroek to inform

him that the results were negative. On March 1,2017,Cass faxed to Opbroek a copy ofthe medical

toxicology results. Hunter did not sign a written authorization to allow DSS to have access to

A.Q.'s medical records until April 2017, so Cass released the results to DSS before written

authorization was obtained. Hunter was not made aware ofthe results until months later. Opbroek

used the results as part ofbis investigation for DSS,a state agency. Plaintiffbas put forth sufficient

facts to show there was a meeting ofthe minds among Cass, Rochelle, and Opbroek to collect and

test A.Q.'s urine sample as evidence for DSS's investigation.

       B. Personal Capacity Claims

               1. Individual Capacity and Qualified Immunity

       Under § 1983, state officials may be sued in their individual capacities, their official

capacities, or both. Johnson. 172 F.3d at 535. Here, Hunter is suing different defendants in



                                                 17
 different capaeities under eaeh count. As explained more fully below, individual and official

capacity suits differ in both their pleading requirements and the defenses available to the official.

     Hafer v. Melo. 502 U.S. 21, 25(1991). Because ofthese differences, this Court will address

Hunter's individual capacity and official capacity claims separately.

        Plaintiff seeks compensatory and general damages against each of the individual

defendants sued in his or her personal capacity.^® Doe. 12 at ]f 57. Qualified immunity is one of
the defenses available to state officials sued in their individual capaeities under § 1983. "Qualified

immunity shields a government official firom liahility in a § 1983 action unless the official's

conduct violates a clearly established constitutional or statutory right of which a reasonable person

would have known." Partlow v. Stadler. 774 F.3d 497,501 (8th Cir. 2014). Courts use a two-step

inquiry to determine whether quaUfied immunity applies: "(1) whether the facts shown by the

plaintiff make out a violation of a constitutional or statutory right, and (2) whether that right was

clearly established at the time of the defendant's alleged misconduct." Id If the court finds that

one of the two elements is not met, the court need not decide the other element, and a court may

address the elements in any order it wishes "in light of the eircumstanees of the particular ease at

hand." Pearson v. Callahan. 555 U.S. 223, 236 (2009). "Government officials are entitled to

qualified immunity '[ujnless both of these questions are answered affirmatively.'" Greenman v

lessen. 787 F.3d 882, 887 (8th Cir. 2015)(alterations in original)(quoting Nord v. Walsh Ctv..

757 F.3d 734, 738 (8th Cir. 2014)).




  Plaintiff also alleges what appears to be an individual capacity claim against Avera St. Mary's
Hospital. However, Rochelle and Cass being state actors for the purposes of this ease does not
render St. Mary's Hospital liable based on respondeat superior principles. See Tnslev's Inc.. 499
F.3d at 880.

                                                 18
          A § 1983 claim cannot be based upon viearious liability. Kulow v. Nix. 28 F.3d 855, 858
  (8th Cu-. 1994). That is,"a general responsibility for supervising the operations ofa[state agency]
  IS msufScient to establish the personal involvement required to support hability" for an alleged
  constitutional violation. Camberosv. Branstad,73 F.3d 174,176(8th Cir. 1995). Thus,this Court
  must consider whether"each Government-official defendant,through the official's own individual
  actions, has violated the Constitution." Ashcroftv. Tgbal. 556 U.S. 662,676(2009).
         Wieseler is the Division Direetor for CPS. Doc.28-1 at 1. Valenti is the Secretary ofDSS.
 Doc. 12 at 119. Plaintiffs' complaint is devoid of any allegations against Wieseler or Valenti in
 their personal capacities. ^Doe. 12. Additionally, Plainiffs' Brief in Opposition to DSS
 Defendants' Motion for Summary Judgment does not mention either ofthese two defendants.^
 Doc. 41. Because Plaintiff does not allege that Wieseler or Valenti deprived her or A.Q."of any
 nghts, pnvileges, or immunities secured by the Constitution and laws," Blessing. 520 U.S. at 340,
 and because Plaintiffdoes not argue liability based on any theory,sueh as "supervisory authority,"
summaryjudgment is granted for Wieseler and Valenti on all personal eapacity elaims,^Ripson
Y^AU^ 21 F.3d 805, 809(8th Cir. 1994)(discussing ways a supervisor may be held hable under
§ 1983). The remaining defendants that may be sued under § 1983 in their individual capacities
are Opbroek, Cass, and Roehelle.

               2. Counts in the Complaint

                      a. Count I: Fourth Amendment

                             i) Step One: Constitutional Violation
       Hunter claims that "[t]he search of A.Q. violates the Fourth Amendment because it was
unreasonable and because it was not authorized by ajudge." Doc. 12 at U 13. Hunter is asserting
this claim on behalf of A.Q. Doc. 41 at 5. The Fourth Amendment of the United States

                                               19
 Constitution prohibits unreasonable searches and seizures. United States v. Place. 462 U.S. 696,

 701 (1983). "[S]tate-compelled collection and testing ofurine ... constitutes a 'search' subject to

 the demands of the Fourth Amendment." Levine v. Roebuck. 550 F.3d 684, 687(8th Cir. 2008)

(quoting Vemonia Sch. Dist. 47J v. Acton. 515 U.S. 646, 652 (1995)). "Search warrants are

 ordinarily required for searches of dwellings, and absent an emergency, no less could be required

 where intrusions into the human body are concerned." Schmerberv. California 384 U.S. 757,770

(1966). In Andrews v. Hickman County. 700 F.3d 845(6th Cir. 2012), the Sixth Circuit held that

"a social worker, like other state officers, is governed by the Fourth Amendment's warrant

requirement." Id at 859-60. The Fourth Amendment is implicated when a child is subjected to a

medical examination conducted at a private hospital undertaken at the initiative of a state official

that serves primarily an investigative function. Tenenbaum. 193 F.3d at 606; see id at 602

(affirming the district court's holding that a physical examination of a five-year-old girl where

"[t]he gynecological examination included the insertion ofa cotton swab in [the girl's] vagina and

anus" without consent or a court order violated the girl's constitutional rights).

        However, there are exceptions to the warrant requirement, two of which are exigent

circumstances and consent. United States v. Uscanga-Ramirez. 475 F.3d 1024,1027-28(8th Cir.

2007). "Consent to search is a valid exception to the warrant requirement if the consent is

knowingly and volimtarily given." Id at 1027 (citation omitted). "[VJoluntariness of consent to

a search must be 'determined fi-om the totality of all the circumstances.'" Rircbfield v. North

Dakota. 136 S. Ct. 2160, 2186 (2016)(quoting Schneckloth v. Bustamonte. 412 U.S. 218, 219

(1973)). Hunter testified that Opbroek stated that her children would be taken away if she did not

get a urinalysis performed on the children. Based on that statement, there is at least a genuine

issue of material fact on whether Hunter's consent was obtained through coercion.        Goings v.


                                                20
Chickasaw Cty.. 523 F. Supp. 2d 892, 912(N.D. Iowa 2007)(stating that ordinarily, testimony
that a person's children will be taken away if they do not consent to a search will be sufficient to

survive summary judgment); Lvnumn v. Illinois. 372 U.S. 528, 534 (1963) (holding that a

confession was coerced and not voluntary, where the suspect made the confession "only after the

police had told her that state financial aid for her infant children would be cut off, and her children

taken from her, if she did not 'cooperate'"); United States v. Tingle. 658 F.2d 1332,1335-36(9th

Cir. 1981)(reaching the same conclusion in case involving less explicit threats, because "[t]he

relationship between parent and child embodies a primordial and fundamental value of our

society").

        Opbroek argues that he cannot be liable for the catheterization because he did not know a

catheter would be used for the urinalysis. "Because vicarious liability is inapplicable to ...§ 1983

suits, a plaintiff must plead that each Government-official defendant, through the official's own

individual actions, has violated the Constitution." Iqbal. 556 U.S. at 676. Opbroek's actions when

viewed in the light most favorable to Plaintiff include threatening Hunter that her children would

be taken away if she did not have her children drug screened, scheduling the children's urinalysis

appointments, and obtaining results of the urinalysis thereafter. Opbroek neither attended the

appointment with Hunter and her children,nor knew how the urine would be collected, nor directed

the use of a catheter on A.Q.

       In Levine v. Roebuck, the Eighth Circuit held that a correctional officer could not be held

liable for the catheterization of an inmate because liability under § 1983 is personal. Levine. 550

F.3d at 689. In Levine. a correctional officer threatened an inmate that he would be subject to

discipline ifhe did not produce a urine sample, which was consistent with the prison's drug testing

policy. Id. at 688. The inmate could not produce a sample, so the officer ordered the inmate to be


                                                 21
taken to be catheterized, which then oeeurred. Id. at 689. The inmate argued that the

eatheterization violated his Fourth Amendment rights because his consent was only given because

he was threatened with prison discipline otherwise. Id However,the Eighth Circuit held that the

correctional officer was not personally responsible for any involimtary eatheterization, so he did

not violate the inmate's Fourth Amendment rights. Id. Similar to Levine. "even if[Opbroek]

ordered [Himter] to go to the [hospital],[he] had no contact with the medical professionals after

[Hunter] arrived and no authority to direct those professionals to undertake the eatheterization

procedure ifthey thought it medically inappropriate or if[Hunter] refused to consent." Id. While

Levine is a prison case and "a prison inmate has a far lower expectation of privacy than do most

other individuals in our society," M. at 687, the same vicarious liability principles apply in this

ease. Ophroek is not vicariously liable for the actions ofRoehelle or Cass. Because Opbroek was

not personally responsible for the eatheterization that occurred, Opbroek did not violate A.Q.'s

Fourth Amendment rights.        id at 689. Thus,summaryjudgment will enter for Opbroek in his

personal capacity on A.Q.'s Fourth Amendment rights claim.

       As state actors, Cass and Roehelle are acting similarly to state hospital staff with respect

to A.Q. A state hospital's staffare government actors,subject to the Fourth Amendment. Ferguson

V. Citv of Charleston. 532 U.S. 67, 76 (2001). When state hospitals undertake to obtain evidence

from their patients for the specific purpose of incriminating those patients, they have a special

obligation to make sure that the patients are fully informed about their constitutional rights, as

standards ofknowing waiver require. Id at 85. Cass had no interaction with Hunter or A.Q. and

ordered urine samples to be obtained and tested, not directing that eatheterization of A.Q. be the

method. Thus, Cass's individual actions are far less than the correctional officer in Levine whom

the Eighth Circuit found not to be liable as a matter of law. Levine. 550 F.3d at 688-89. By


                                               22
 contrast, Rochelle is the one who chose to and did catheterize A.Q. to obtain his urine sample.
 Whether or not Rochelle knew Hunter's consent was obtained by coercion from Opbroek, she

knew that the urinalysis was to collect evidence for DSS. Neither Rochelle nor anyone else

informed Hunter about any constitutional rights or obtained written consent for the catheterization,

in violation ofthe Fourth Amendment.

        Notwithstanding the compulsion from the threat of her children being taken, a jury could

conclude from Hunter's actions that she consented to urine samples from her children, and indeed

Hrmter makes no claim on behalf of her daughter who voluntarily urinated into a hat-shaped

container to give a sample. Even so, a reasonable jury could find that Hunter did not consent to a

urinalysis by catheterization of A.Q. Plaintiffs argue that the manner in which A.Q.'s urine was

obtained violated A.Q.'s Fourth Amendment rights against unreasonable searches and seizures.^''

Doc. 41 at 40-41. "If the scope of the search exceeds that permitted by the terms of a validly

issued warrant or the [consent to the search], the subsequent seizure is unconstitutional without

more." Horton v. California. 496 U.S. 128,140(1990). When viewing the facts in the light most

favorable to Plaintiff, there is at least a question offact whether Rochelle violated A.Q.'s Fourth

Amendment rights on the basis of an unreasonable seizure. Doc. 41 at 42. After all,

"[cjatheterization is an invasive medical procedure. It involves insertion of a tube through the

suspect's urethra and into the bladder to obtain a urine sample. Such a highly intrusive act raises

the question if and when it is a reasonable method of urine collection." South Dakota v. Hi Ta




  Substantive due process claims are unavailable when the claims are covered by the Fourth
Amendment. Ctv. of Sacramento v. Lewis. 523 U.S. 833, 843 (1998); Garcia-Torres v. Holder.
660 F.3d 333,337(8th Cir. 2011). Plaintiff claims that the way the ca&eterization was performed
shocks the conscience and violates the Substantive Due Process clause of the Fourteenth
Amendment. Doc. 41 at40-Al. However, the Fourth Amendment covers unreasonable searches
and seizures, so this claim is analyzed under the Fourth Amendment.
                                               23
Lar, 2018 SD 18,f 24, 908 N.W.2d 181, 188(Kem,J., cxjncurring). "Moreover, the foreeful use

of a catheter is a 'gross personal indignity' far exceeding that involved in a simple blood test."

Ellis V. City of San Diego. 176 F.3d 1183, 1192 (9th Cir. 1999)(quoting Yanez v. Romero. 619

F.2d 851 (10th Cir. 1980)).

        The catheterization ofA.Q. was not based on exigent circumstances. There is no indication

that an immediate urinalysis was necessary to prevent the presence of drugs from dissipating from

A.Q.'s urine.     Opbroek did not believe that the potential danger from exposure to

methamphetamine was sufficient to have the children screened on the night ofFebruary 22,2017.

A day and a half had passed between when Opbroek initially saw the need for a urinalysis and

when A.Q. was tested. When viewing the facts in the light most favorable to Plaintiff, a reasonable

jury could conclude that Rochelle violated A.Q.'s Fourth Amendment rights by using an

unreasonable method to collect a urine sample.

       Despite being a state actor under these eireumstanees, Cass cannot be held vicariously

liable for Roehelle's involvmtary catheterization of A.Q. While Cass gave an order to get a urine

sample and communicated the results to Opbroek, Cass was not present for the catheterization and

did not specifically order catheterization ofA.Q. Cass has not violated A.Q.'s constitutional rights

based on her own actions. ^Levine. 550 F.3d at 689(holding that a eorreetional officer did not

violate the defendant's Fourth Amendment rights because he was not personally responsible for

the catheterization). For the same reasons Opbroek is not vicariously liable for the actions of

Rochelle, Cass is not vicariously liable for Roehelle's actions. Accordingly, Cass is entitled to

summaryjudgment on A.Q.'s Fourth Amendment claim.

                              il) Step Two: Clearly Established Right




                                                24
        Even if A.Q. was deprived of a constitutional right, Defendants can claim the protection of

 qualified immunity if that right was not "clearly established." Saucier v. Katz. 533 U.S. 194, 201

(2001). "Qualified immunity gives government officials breathing room to make reasonable but

 mistaken judgments," and "protects 'all but the plainly incompetent or those who knowingly
 violate the law.'" Stanton v. Sims. 571 U.S. 3,6(2013)(per curiam)(quoting Ashcroft v. al-Kidd,

 563 U.S. 731, 743 (2011)). Qualified immunity does not require there be a case directly on point

before concluding that the law is clearly established,"but existing precedent must have placed the
statutory or constitutional question beyond debate." Id at 6 (citation omitted). "In order to be

clearly established, the contours of the right must be sufficiently clear that a reasonable official

would understand that what he is doing violates that right[,]" and "[rjeciting an abstract right at a

high level of generality will not suffice." Ehlers v. Citv of Ranid Citv. 846 F.3d 1002, 1008 (8th
Cir. 2017)(citations, alteration, and intemal quotations omitted). "[Ojfficials can still be on notice

that their conduct violates established law even in novel factual circumstances." Hope v. Pelzer.

536 U.S. 730, 741 (2002). "To overcome qualified immunity, a plaintiff typically must identify

either 'cases ofcontrolling authority in their jurisdiction at the time ofthe incident' or 'a consensus

of cases of persuasive authority such that a reasonable officer could not have believed that his

actions were lawful.'" Jacobson v. McCormick.763 F.3d 914,918(8th Cir. 2014)(quoting Wilson

V. Lavne. 526 U.S. 603, 617(1999)). "Officials are not liable for bad guesses in gray areas; they
are liable for transgressing bright lines." Ambrose v. Young.474 F.3d 1070,1077(8th Cir. 2007)
(citation omitted).

       The DSS Defendants argue that requesting a drug screening of a minor child by medical

personal is not a violation ofa clearly established right. Doc. 46 at 11-12. However, viewing the
facts in the light most favorable to A.Q., which this Court is required to do at the summary


                                                 25
judgment stage, the question is whether threatening a person that her ehildren will be taken away
unless the ehildren submit to a drug sereening to colleet evidenee for the DSS is a violation of a

clearly established right. Ultimately, this Court need not determine this answer because no DSS

Defendants violated A.Q.'s Fourth Amendment rights. Only as to Roehelle is there a genuine issue

of material fact over any Avera Defendant having violated A.Q.'s Fourth Amendment rights.

Roehelle has not raised a qualified immunity defense and does not appear to have such a defense

available to her.^Richardson v. McKnight. 521 U.S. 399,401 (1997)(private company prison

guards not entitled to qualified immunity defense in § 1983 ease).^®

                       b. Count II: Fifth and Fourteenth Amendment Due Process

         Plaintiff claims in her complaint that Defendants' coercion of Hunter's consent to

cooperate or lose custody of her ehildren violated the Due Process Clause of the Fifth

Amendment'^ and Fourteenth Amendment. Doc. 12 at 10. This Court interprets Count II in
Plaintiff's Amended Complaint as a procedural due process elahn. "To establish a violation of

procedural due process,[Hunter] must[show] 1)[the defendants] deprived [Hunter]oflife, liberty,

or property; and 2)[the defendants] deprived [Hxmter] ofthat interest without sufficient process."

Clark V. Kansas Citv Mo. Sch. Dist.. 375 F.3d 698, 701 (8th Cir. 2004)(citation and internal

quotation marks omitted).     During oral argument on the motions for summary judgment.




  The Avera Defendants did not plead a defense of qualified immunity either. Rule 8(c) of the
Federal Rules of Civil Procedure requires a party to plead affirmative defenses in its answer. Fed.
R. Civ. P. 8(c); see also Swanson v. Van Otterloo. 177 F.R.D. 645,647(N.D. Iowa 1998)(stating
that qualified immunity is an affirmative defense to be plead in a responsive pleadings). The
general rule is that failure to plead an affirmative defense results in waiver of that defense.
Sherman v. Winco Fireworks. Inc.. 532 F.3d 709, 714-15 (8th Cir. 2008). Because the Avera
Defendant,including Roehelle, did not plead a qualified immunity defense,they have waived such
a defense.
  Plaintiff concedes that there is no Fifth Amendment Due Process claim in this ease. Doe. 41 at
37-38.

                                               26
PlaintifPs counsel conceded that a proeedural due proeess elaim existed only if, as some

Defendants had suggested, the children were removed from Hunter's custody. Opbroek testified

that the children "were always in [Hunter]'s custody; we never requested to remove custody from

her ....[W]e never requested eustody or stated the children were not in her custody." Doc. 43-5

at 5. Plaintiff maintains that DSS Defendants never removed the ehildren from her custody. Even

when viewing the facts in the light most favorable to Plaintiff, there is no procedural due process

claim because the children were never removed from Hunter's custody, so Defendants are entitled

to summary judgment on Count 11 ofthe Amended Complaint.

                       c. Count III: Substantive Due Process


       Count III of the Amended Complaint alleges that Defendants violated Plaintiffs

substantive due process right to familial relationships. Doc. 41 at 36.^" The substantive due

process claim is brought on behalf of both Hunter and A.Q. Doe. 41 at 39. In § 1983 actions

involving interference with the right to familial integrity, "it is nearly impossible to separate the

eonstitutional violation analysis from the clearly established right analysis." K.D. v. Ctv. of Crow

Wing. 434 F.3d 1051, 1055 (8th Cir. 2006)(quoting Manzano v. S.D. Dep't of Soc. Servs.. 60

F.3d 505, 510(8th Cir.1995)).

       "For all its consequence,'due process' has never been, and perhaps never can be, precisely

defined." Lassiter v. Dep't of Social Servs.. 452 U.S. 18, 24(1981). However,"[sjince the time

of our early explanations of due process, we have understood the core of the concept to be

protection against arbitrary[government] aetion." Ctv of Saeramento v. Lewis. 523 U.S. 833,845



   Plaintiff also alleges that the Defendants' conduct of seciiring a urine sample from A.Q. by
catheterizing him shocks the eonscience or interferes with rights implicit in the eoneept ofordered
liberty in violation of A.Q.'s rights and Hunter's rights guaranteed by the Due Process Clause of
the Fifth and Fourteenth Amendments ofthe Constitution. Doc. 12 at 11. For the reasons explained
in footnote 17, this Court has analyzed that claim imder the Fourth Amendment.
                                                27
(1998); see also Tenenbaum. 193 F.3d at 600 ("Substantive due-process rights guard against the

government's 'exercise ofpower without any reasonable justification in the service ofa legitimate

governmental objective.'"(quoting Ctv. of Sacramento. 523 U.S. at 846)).

        Parents have a liberty interest in the "care, custody, and management of their children."

Swipies V. Kofka, 419 F.3d 709, 713-14 (8th Cir. 2005)(quoting Manzano. 60 F.3d at 509-10);

^Santoskv v. Kramer. 455 U.S. 745, 753 (1982)("The fundamental liberty interest of natural

parents in the care, custody, and management of their child does not evaporate simply because

they have not been model parents        "). The right has been described as "perhaps the oldest of

the fundamental liberty interests recognized by [the Supreme] Court." Troxel v. Granville. 530

U.S. 57, 69-70, 72(2000). However,"this interest is "limited by the state's eompelling interest

in protecting a child." Stanlevv. Fiimegan. 899 F.3d 623,627(8th Cir. 2018)(citation and internal

quotation marks omitted). In cases where the rights of the parent are balanced against the state's

interest in protecting the ehild, the qualified immunity defense is difficult to overcome. K.D..434

F.3datl055.


       "Generally, mere verbal threats made by a state-actor do not constitute a § 1983 claim."

King V. Olmsted Ctv., 117 F.3d 1065,1067(8th Cir. 1997). In King v. Olmsted Countv.the Eighth

Circuit held that"a threat constitutes an actionable constitutional violation only when the threat is

so brutal or wantonly cruel as to shock the conscience ... or ifthe threat exerts coercive pressure

on the plaintiff and the plaintiff suffers the deprivation of a constitutional right." King. 117 F.3d

at 1067. In King, social services workers allegedly "interfered with [Mr. and Mrs. King's] right

to familial relations by eoercing and manipulating them with threats that Social Services would

take[two oftheir ehildren] unless the Kings 'eooperat[ed] with what the government wanted to do

to [another one of their children]."' Id The Eighth Circuit reasoned that the threats did not



                                                28
 constitute an actionable constitution violation because the threats were not so brutal or wantonly

 cruel to shock the conscience and the threats did not exert coercive pressure on the Kings because

the Kings did not act on these statements. Id. at 1067-68. In coming to this conclusion,the Eighth

 Circuit stated that the social workers did not exhibit any signs that they would act on these threats,

the Kings were represented by counsel, the Kings had ample time to challenge the threats, and the

Kings did not show that they were coerced by the threats. Id

        Here, similar to King, the threat by Opbroek to Hunter that she would have her children

taken away unless they were drug tested,"although seemingly inappropriate, do[es] not rise to the

level of a constitutional violation." ^ id, at 1067. After all, Hvmter admitted using

methamphetamine with the children nearby, appeared to be under the influence while in the

presence of the children, and had drug paraphernalia where Obproek thought the children might

be able to reach it. Doc. 27 at    15-16, 18-19; Doc. 42 at^15-16, 18-19. However, unlike in

King. Hunter did act on Opbroek's threat and coercive pressure by taking her children to Avera

Cluiic to have them drug screened.

        Although parents enjoy a constitutionally protected interest in their family integrity, this

interest is counterbalanced by the '"compelling governmental interest in the protection of minor

children, particularly in circumstances where the protection is considered necessary as against the

parents themselves.'" Manzano. 60 F.3d at 510 (quoting Mvers v. Morris. 810 F.2d 1437, 1462

(8th Cir. 1987), overruled on other grounds bv Bums v. Reed. 500 U.S. 478 (1991)). "[W]hen a

state official pursuing a child abuse investigation takes an action which would otherwise

rmconstitutionally disrupt famihal integrity, he or she is entitled to qualified immunity, if such

action is properly founded upon a reasonable suspicion ofchild abuse." Manzano.60 F.3d at 511.




                                                 29
        Opbroek had a reasonable suspicion of child abuse. Hunter admitted that she had done

drugs while her children were present in the home, she provide a urine sample that field tested

positive for methamphetamine and marijuana, Opbroek thought Hunter was still under the

influence of drugs when he visited the home, Opbroek observed drug paraphernalia where her

children might get to it, and law enforcement informed him that there were drugs in the house.

Doc.27 at^^ 15-16,18-19; Doc.42 atflf 15-16,18-19. Under Manzano and the facts not subject

to genuine dispute, Opbroek is entitled to qualified immunity for the nature ofhis interference with

Himter's familial relationship. Opbroek's conduct under the circumstances does not constitute

arbitrary government action. The Avera Defendants did not threaten to take away Himter's

children or have the apparent authority to do so. Notwithstanding that qualified immunity defenses

do not apply to the Avera Defendants, all Defendants are entitled to summary judgment on this

claim as well.


                      d. Count rV: Civil Conspiracy

       Plaintiffalleges in Count IV ofthe Amended Complaint that Defendants Valenti, Weiseler,

Opbroek, Rochelle, Cass, and Doe Defendants 1—4 have violated rights guaranteed to Hunter and

A.Q. by 42 U.S.C. § 1985 through a conspiracy to deprive A.Q. of his right to be firee of

unreasonable search and seizure and excessive force without due process. Doe. 12 at 11-12. A

conspiracy claim under 42 U.S.C. § 1985 requires proof of some meeting of the minds among

defendants resulting in an agreement, express or tacit, to achieve an unlawful end—^in this case,

allegedly depriving Hunter and A.Q. of constitutional rights to be free from unlawflil and

unreasonable searches and seizures. 42 U.S.C. § 1985; see also Barstad v. Murrav Ctv.. 420 F.3d

880, 887(8th Cir. 2005); Scale v. Madison Ctv.. 929 F. Supp. 2d 51, 71 (N.D.N.Y 2013). While

there is evidence that Rochelle and Opbroek had a meeting of the minds that Rochelle would


                                                30
 collect evidence for DSS,the meeting ofthe minds did not include, or even involve discussion of,

 catheterizing A.Q. to obtain the urine sample and thus was not a meeting of minds to violate

 Plaintiffs constitutional rights. Summary judgment is granted for the Defendants on Plaintiffs

 conspiracy claim.

        C. Claims against Defendants in their Official Capacities

        DSS Defendants argue that "Hunter's claims alleged against the Department of Social

 Services are barred by the Eleventh Amendment. Her claims against State employees acting in

their official capacities are likewise barred by the Eleventh Amendment to the extent that she seeks

money damages." Doc. 26 at 10. First, § 1983 only provides a cause of action against a "person"

who, acting under the color of state law, deprives another of his or her federal constitutional or

statutory rights. See Will v. Mich. Den't of State Police. 491 U.S. 58, 71 (1989). The Supreme

Court in Will held that "neither a State nor its officials acting in their official capacities are

'persons'under § 1983" when sued for money damages. Id Eleventh Amendment immunity also

extends to state agencies. Hadlev v. N.Ark. Cmtv. Tech. Coll.. 76 F.3d 1437,1438(8th Cir.1996).

Section 1983 therefore does not allow Plaintiff to sue the DSS or DSS employees in their official

capacity for damages. Will, 491 U.S. at 71; see also Arizonans for Official English v. Arizona.

520 U.S. 43,69 n.24(1997)("State officers in their official capacities, like States themselves, are

not amenable to suit for damages under § 1983.").

       Second, absent consent by the state or congressional abrogation ofimmunity,"the Eleventh

Amendment prohibits federal-court lawsuits seeking monetary damages fi:om individual state

officers in their official capacities because such lawsuits are essentially 'for the recovery ofmoney

fi-om the state.'" Treleven v. Univ. of Minn.. 73 F.3d 816, 818 (8th Cir. 1996)(footnote omitted)

(quoting Ford Motor Co. v. Den't of the Treasury. 323 U.S. 459, 464 (1945)). DSS has not


                                                31
consented to offieial eapaeity suits under § 1983, § 1983 has not abrogated DSS Defendants'

Eleventh Amendment immunity, and the DSS Defendants have raised Eleventh Amendment

immunity as a defense in this case. Doe. 14 at ]f 29; Doe. 26 at 9;^Ballegooven v. Brownson.

4:14-CV-04186-KES,2016 WL 5794719,at *3(D.S.D. Sept. 30, 2016)(holding that SDCL § 21-

32-16 did not waive the Eleventh Amendmentimmunity oftwo state ageneies). Thus,the Eleventh

Amendment bars Plaintiff's elaims for damages against the DSS Defendants in their offieial

eapacities. Nix v. Norman.879 F.2d 429,431 (8th Cir. 1989)("The Eleventh Amendment presents

a jurisdietional limit on federal eourts in eivil rights cases against states and their employees.").

        However, Plaintiff elarified that "[n]o money damages are sought fi:om DSS or the DSS

Defendants in their offieial capaeities." Doe.41 at 16. Plaintiffs requested reliefin her Amended

Complaint ineludes an award for "eompensatory and general damages,in an amount to be proven

at trial, against Avera St. Mary's and against eaeh of the individual defendants sued in his or her

personal capacity." Doe. 12 at^ 57(emphasis added). Beeause siimmaryjudgment as explained

above should enter for the DSS Defendants for all alleged eonstitutional violations. Plaintiff has

no remaining elaim against the DSS Defendants for damages.

       Plaintiff also seeks prospeetive deelaratory and injunetive relief for the ongoing

government use ofcatheterization ofehildren for non-medieal purposes against Defendants in their

offieial eapaeities. Doe. 12 at ]|]f 55-56; Doe. 41 at 15. Plaintiffs argue that "foreible

eatheterizations of young ehildren could continue if the DSS Defendants are not enjoined fi:om

requesting urine tests without a warrant or removal." Doc. 41 at 44. Official capacity suits are

"another way ofpleading an aetion against an entity of whieh an offieer is an agent." Kentuekv v.

Graham. 473 U.S. 159, 165(1985)(eitation omitted). "A suit for injunetive or deelaratory relief

avoids [Eleventh Amendment]immunity ifthe offieial has some eoimeetion to the enforeement of



                                                 32
the challenged laws." Calzone v. Hawlev. 866 F.3d 866, 869 (8th Cir. 2017)(citing Ex parte

Young. 209 U.S. 123, 157 (1908)). Suits against state employees in their official capacities that

seek only prospective, injunctive reliefare allowed by § 1983, Will. 491 U.S at 71 n.lO (explaining

that state officials are "persons" under § 1983 when sued for injunctive relief in their official

capacities), and are not barred by the Eleventh Amendment, Ex parte Young. 209 U.S. at 157-60

(holding that state officials may be sued in their official capacities for prospective injunctive relief

without violating the Eleventh Amendment).

        Plaintiff of course bears the burden of establishing that she has standing under Article 111

of the Constitution to request the particular injunctive relief sought. Park v. Forest Serv. of U.S..

205 F.3d 1034, 1036-37 (8th Cir. 2000). To demonstrate standing. Plaintiff must establish an

injury in fact; a causal connection between the injury and the alleged conduct of the Defendants;

and a likelihood that the remedy she seeks will redress the alleged injury. Steel Co. v. Citizens for

a Better Env't 523 U.S. 83, 102-03 (1998). When, as here, the plaintiff is seeking injunctive

relief, "the 'injury in fact' element of standing requires a showing that the plaintiff faces a threat

of ongoing or future harm." Park. 205 F.3d at 1037. Evidence that the plaintiff suffered an injury

in the past does not alone establish that the plaintiff has standing to seek injunctive relief. See

O'Shea v. Littelton. 414 U.S. 488,495-96(1974)(holding that "[pjast exposure to illegal conduct

does not in itself show a present case or controversy regarding injimctive relief . . . if

unaccompanied by any continuing, present adverse effects"). A plaintiffs speculation that he or

she may suffer injury in the fiiture is likewise insufficient. Citv ofLos Angeles v. Lvons.461 U.S.

95,102(1983)(explaining that a "conjectural" or "hypothetical" threat ofinjury does not establish

standing). Instead, as the Supreme Court made clear in Lvons. the plaintiff must show that "the

injury or threat ofinjury" is '"real and immediate'" to have standing to seek injunctive relief. Idi



                                                  33
       In Lyons, the plaintiff sought injunctive relief barring police officers from the City of Los

Angeles from using chokeholds unless suspects were threatening the officers with the immediate

use of deadly force. Ifr at 98. The Supreme Court held that the plaintiff did not have standing to

seek such relief because he had failed to demonstrate that there was a sufficient likelihood that the

police would subject him to a chokehold in the future. Id at 105-10. Although the plaintiff had

been subjected to a chokehold in the past and alleged that the police officers routinely applied

chokeholds when they were not threatened by deadly force, the Supreme Court concluded that

these facts fell short of establishing that the plaintiff faced a real and immediate threat of future

harm. Id. 105-06.


       Like the plaintiff in Lyons. Plaintiff has failed to demonstrate that there is a sufficient

likelihood that she or A.Q. will suffer harm from being forced to submit to catheterization in the

future. Plaintiff has not offered sufficient eyidence that the Defendants haye an ongoing policy of

forcing children to submit to forced catheterizations in yiolation of their constitutional rights or

that other children haye been treated in a similar manner. The undisputed facts show that Opbroek

did not know a catheter would be used on A.Q. and that DSS pohcy left the determination of how

urine would be collected to the medical proyider. In short, Plaintiff lacks standing to seek

injunctiye relief due to the absence of a sufficient likelihood that Hunter or A.Q. faces a real and

immediate future threat of being forced to submit to catheterization in a manner that could yiolate

their constitutional rights. See id.; Knox y. McGinnis. 998 F.2d 1405, 1413-15 (7th Cir. 1993)

(holding that prisoner's speculation that he could be returned to segregation did not giye him

standing to seek injunctiye relief against prison's use of "black box" restraining deyice on all

inmates in segregation).

IV. Conclusion




                                                 34
        For the reasons explained above,it is hereby

        ORDERED that DSS Defendants' motion for summary judgment. Doc. 25, is granted. It

is further


        ORDERED that Avera Defendants' motion for summary judgment, Doc. 29, is granted in

part and denied in part, in that the § 1983 claims that Rochelle violated Plaintiffs Fourth

Amendment rights by subjecting A.Q.to catheterization without Hunter's consent or by subjecting

A.Q.to an unreasonable search survive Avera Defendants' motion for summary judgment. Avera

Defendants' motion for summaryjudgment is otherwise granted.



       DATED this ^S^ay of March, 2019.


                                            BY THE COURT:




                                            ROBERTO A. LANGE'
                                            UNITED STATES DISTRICT JUDGE




                                              35
